DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Corrected Notice of Allowability is prepared in response to new IDS filed on 02/25/2021, which was filed while the Notice of Allowability was waiting to be mailed and finally mailed on 03/03/2021. No reopening of prosecution is needed. The claim amendment filed on 01/14/2021 and Examiner’s Amendment in the Notice of Allowability mailed on 03/03/2021 have been entered. Claims 2, 3, and 8 are cancelled. Claims 1 and 4-7 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/KR2018/010110 filed on 08/31/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0120311 filed on 09/19/2017 and REPUBLIC OF KOREA 10-2018-0075025 filed on 06/28/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation…being accorded for the non-English application”, as set forth on page 2 of the Non-Final Rejection mailed on 10/14/2020, is withdrawn in view of certified English translation filed on 01/14/2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/25/2021 has been considered.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 4-7, depending from claim 1, are also allowed. 

The examiner’s statement of reasons for allowance is of record as indicated in the Notice of Allowability mailed on 03/03/2021. In addition, the references in the new IDS filed on 02/25/2021 did not teach or suggest the limitation “an effective amount of dapagliflozin and an effective amount of olmesartan to control blood pressure”, required by claim 1 and demonstrated to maintain a steady systolic blood pressure with only increase of 7 mmHg (= 179 - 172 mmHg, G3 group) or reduction of 3 mmHg (= 169 - 172 mmHg, G3 group) measured between 4th week and immediately after administration, whereas 1 mg dapagliflozin, 3 mg dapagliflozin, or 2 mg olmesartan alone increases systolic blood pressure to 39 (= 211 - 172) mmHg, 40 (= 212 - 172) mmHg , and 19 (= 190 - 171) mmHg, respectively (Table 4). Thus, the combination of effective amounts of dapagliflozin and olmesartan shows synergistic effect, which constitutes non-natural properties and unexpected results.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 4-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623